Auijsi, J.
Appeal from an order of the Supreme Court at Special Term, Fulton County, which denied defendants’ motion for summary judgments dismissing plaintiff's complaints. In these actions the plaintiff seeks to recover damages alleged to have been sustained by him when a fire occurred in his building. Prior thereto each defendant had issued and delivered to plaintiff a fire insurance policy on said building. The parties having failed to agree on the amount of the loss, each named an appraiser in accordance with the terms of the policies. The defendants objected to plaintiff’s nominee on the ground that he was not “ competent and disinterested,” in the language of the policy, in that he had prepared an estimate of part of the alleged loss for plaintiff and also had done some repair work in the building after the fire. There is nothing in the papers that warrants our disturbing the order appealed from. The Justice at Special Term correctly held: “I cannot say as a matter of law that the appraiser selected by the plaintiff is not a disinterested appraiser. This is a question of fact which must be determined by a jury.” Order affirmed, with costs. Gibson, P. J., Reynolds, Taylor and Hamm, JJ., concur.